Citation Nr: 1033055	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 23, 2006, 
for the award of VA nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The Veteran had active service from January 1964 to November 
1968.  His awards and decorations include the Air Medal and the 
Distinguished Flying Cross.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran testified at a Board videoconference 
hearing from the RO in July 2010. 

At his hearing, the Veteran indicated that he was submitting 
additional evidence.  The record reflects that he did not 
thereafter submit the referenced evidence.

At the same hearing, the Veteran raised the issue of service 
connection for tinnitus.  This matter therefore is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  A claim, formal or informal, seeking VA nonservice-connected 
pension benefits was not filed until June 6, 2001.

2.   Entitlement to VA nonservice-connected pension benefits was 
denied in a January 2005 rating decision; the Veteran was 
notified of the decision and of his appellate rights with respect 
thereto, but did not appeal.

3.  Following the January 2005 rating decision, a claim seeking 
VA nonservice-connected pension benefits was not filed until 
January 23, 2006.

4.  Entitlement to VA nonservice-connected pension benefits was 
granted in September 2006, effective August 23, 2006 (the date 
the Veteran attained age 65).

5.  Prior to August 23, 2006, the Veteran was not permanently and 
totally disabled as the result of his nonservice-connected 
disorders.

CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying VA nonservice-
connected pension benefits became final.  38 U.S.C.A. § 7105(b); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The criteria for assignment of an effective date earlier than 
August 23, 2006, for the award of VA nonservice-connected pension 
benefits, have not been met.  
38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 5107, 5110 (West 2002 & 
2009); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 4.15, 4.16, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, a May 2006 VA communication provided the 
Veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as to his underlying claim for pension.  
Although the notice did not address the effective date to be 
assigned in the event his claim was granted, the Board notes that 
his claim was substantiated once entitlement to pension was 
granted and an effective date was assigned in September 2006; at 
that point, no further notice was required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that 
the Veteran has been afforded the due process provided for in 
38 U.S.C.A. §§ 5103A and 7105, and that he has demonstrated 
actual notice of the information and evidence necessary to 
substantiate the effective date for his award of nonservice-
connected pension benefits.  In this regard, the Veteran has 
submitted numerous statements concerning his theory as to when 
entitlement arose, including in testimony before the undersigned.  

The Board notes that the Veteran has advanced an untenable theory 
through the years of why he is entitled to VA pension benefits.  
He argues that his mere status as a Vietnam Veteran is itself a 
"disability."  Through the years, VA has repeatedly advised him 
that his status as a Vietnam Veteran is not a disability, and 
advised him to identify the actual disability(ies) that affect 
his employment.  He was again advised of the criteria for 
establishing entitlement to pension in May 2006.  Even after 
pension was granted in September 2006 explicitly based on the 
Veteran having attained the age of 65, the Veteran continued to 
advance his theory that entitlement to pension arose based on his 
status as a Veteran.  

At the July 2010 Board personal hearing, and in accordance with 
Bryant v. Shinseki, 23 Vet. App. 488 (2010) the undersigned 
repeatedly advised the Veteran to address the information and 
evidence necessary to substantiate his claim for earlier 
effective date for nonservice-connected pension, namely, the 
impact of his actual physical or mental disorders on his 
employment.  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran has not identified the presence 
of any outstanding medical records, and the record does not 
suggest the existence of such records.  The Veteran has also 
denied that his actual disabilities played a role in any of his 
litigation against government agencies.  In fact, the Veteran 
denied any impact of his actual disorders at all on employment.  
The Veteran was examined on a VA fee basis in August 2006, and 
the Veteran has not challenged the adequacy of that examination.  
 
In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

Factual background

The record shows that on June 6, 2001, the Veteran, through a 
representative, submitted a VA Form 21-526 (Veteran's Application 
for Compensation or Pension) and a VA Form 21-527 ( Income-Net 
Worth and Employment Statement).  The former showed that he 
claimed VA disability pension based on his belief that "combat 
service in Vietnam is perceived by all American employers to be 
disqualifying for employment."  He noted that he last worked in 
May 1999, and that he holds Master's and Doctorate degrees in 
science.  On the VA Form 21-527, he reported receiving $500 per 
month in income, and indicated that he had applied for more than 
12 jobs.  He noted that he had not been under a doctor's care 
recently.  He did not check the boxes to indicate that he stopped 
working due to a physical condition.

VA treatment records on file for the period from July 2001 to 
August 2004 document treatment for hypertension and rosacea 
(including bilateral ocular rosacea), as well as for 
conjunctivitis in the left eye.  He was noted on one occasion to 
have possible arthritis in the right knee.  The records document 
his report of having earned a doctorate in biology, and being 
engaged in two discrimination lawsuits over his status as a 
Vietnam war Veteran and a whistleblower.

An earnings statement prepared for the Veteran by the Social 
Security Administration, and received in June 2004, shows that he 
reported earning no income from 1972 to 1997, over $30,000 in the 
years 1998 and 1999, and no income thereafter.

On a VA Form 21-527 submitted by the Veteran in June 2004, he 
indicated he did not leave his last job because of physical 
condition, but rather was fired for being a Veteran.  He noted 
that he was under medical care for hypertension.

The Veteran also submitted statements contending that the 
"disability" preventing him from obtaining employment was not a 
specific physical or mental disorder, but rather was his status 
as a Vietnam Veteran.  He argued that employer bias against such 
Veterans amounted to a type of perceived disability that VA law 
and regulations accept as a disability for the purpose of VA 
pension benefits.  He submitted numerous documents in support of 
his theory, including documents associated with his litigation 
against the U.S. Forest Service, and studies concerning 
discrimination in the hiring of Vietnam veterans.  None of the 
documents referenced any specific physical or mental disabilities 
afflicting the Veteran.  

A January 2005 rating decision denied entitled to VA pension 
benefits.  The rating action noted that the Veteran had the 
following disorders for pension purposes:  hypertension, rated as 
10 percent disabling; conjunctivitis, evaluated as 10 percent 
disabling; rosacea, evaluated as 10 percent disabling; and right 
knee disability, evaluated as 10 percent disabling.  (The 
combined disability rating for VA pension purposes was 30 
percent.)

The Veteran was notified of the January 2005 rating decision and 
of his appellate rights with respect thereto in February 2005.  
Thereafter, no communication was received from the Veteran until 
January 2006, when he filed a VA Form 21-527.  That form provided 
substantively the same information as the one submitted in June 
2004.

VA treatment records for March 2005 to April 2006 document 
treatment for hypertension and for rosacea of the nose and 
forehead.

The Veteran attended a VA fee basis examination in August 2006.  
The examiner noted that the Veteran was having a good response to 
medications for hypertension, and that the Veteran experienced no 
functional impairment from the hypertension.  Physical 
examination was negative for any identified abnormalities, other 
than for a right bundle branch block noted on electrocardiogram.

In a September 2006 rating decision, the RO granted VA disability 
pension based on the Veteran's attainment of age 65.  The RO 
specifically determined that the grant was not based on the 
presence of disability affecting employment.  The RO assigned an 
effective date for the grant which was commensurate with the 
Veteran's 65th birthday.  The rating action noted that the 
Veteran had the following disorders for pension purposes:  
hypertension, rated as 20 percent disabling; conjunctivitis, 
evaluated as 10 percent disabling; rosacea, rated as 10 percent 
disabling; and right knee disability, rated as 10 percent 
disabling.  (The combined disability rating for VA pension 
purposes was 40 percent.)

In statements on file and at the July 2010 Board personal 
hearing, the Veteran contended that he is entitled to an 
effective date commensurate with his discharge from service.  He 
contends that, although he did work overseas for more than 20 
years, his status as a Vietnam Veteran has always prevented him 
from being hired within the borders of the United States.  He 
argues that his status as a Vietnam Veteran should be recognized 
as a "disability" for VA (nonservice-connected) pension 
purposes, because, in his view, bias against such persons on the 
part of employers represents a "perceived disability" which, he 
contends, is specifically contemplated in the laws and 
regulations governing VA pension benefits.  He testified that he 
had hypertension and tinnitus, but did not believe either was 
responsible for his inability to obtain a job.  He did assert 
that, if his potential employers saw the severity of his 
hypertension, they would not hire him

Earlier Effective Date for Pension Analysis

Applicable regulations provide that the effective date for a 
claim for disability pension received on or after October 1, 1984 
is the date of receipt of the claim.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(1)(ii) 
(2009).  Nevertheless, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  If, within one year from the date on which a 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability that was not the result of the 
veteran's own willful misconduct was so incapacitating that it 
prevented him or her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, the 
pension award may be made effective from the date of receipt of 
the claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the veteran.  
38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2009). 

The effective date for a reopened claim is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r) (2009).

Nonservice-connected pension benefits are payable to a veteran 
who served for 90 days or more during a period of war, and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. 
App. 88, 89-90 (1993).  In addition, a disability pension is 
payable to each veteran who served in the active military, naval, 
or air service for 90 days or more during a period of war and who 
is 65 years of age or older.  See 38 U.S.C.A. § 1513 (West 2002).  
If a veteran's combined disability rating is less than 100 
percent, then he or she must be unemployable by reason of 
disability to warrant nonservice-connected pension.  38 C.F.R. §§ 
3.321, 3.340, 3.342 and Part 4; see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such person 
is unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the VA 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are permanently 
and totally disabled.  See 38 U.S.C.A. 
§ 1502(a); 38 C.F.R. §§ 3.340(b), 4.15. 

All veterans who are basically eligible for pension benefits and 
who are unable to secure and follow a substantially gainful 
occupation by reason of disabilities, which are likely to be 
permanent, shall be rated as permanently and totally disabled.  
For the purposes of entitlement to pension benefits, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 is 
a requisite.  When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the veteran is 
found to be unable to secure or follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render him or her 
unemployable.  See 38 C.F.R. § 4.17.  The percentage requirements 
of 38 C.F.R. 
§ 4.16 are as follows: if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there are 
two or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule but is found to be unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating for pension 
purposes may be assigned on an extra- schedular basis.  See 38 
C.F.R. § 3.321(b)(2), 4.17(b). 

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 C.F.R. § 3.151 (2009).

Any communication or action, indicating an intent to apply for VA 
benefits from a claimant, his duly authorized representative, a 
Member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  38 
C.F.R. 
§ 3.155(a) (2009).
 
The record shows that the Veteran first filed a claim seeking VA 
pension benefits in June 2001.  Notably, however, a January 2005 
rating decision denied entitlement to such benefits.  The Veteran 
was notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  Although he now contends 
that he did not receive notice of that denial, the record shows 
that the February 2005 notice letter was sent to his last address 
of record (the same address he listed when submitting a VA Form 
21-527 in January 2006), and was not returned as undeliverable.  
The Board points out that there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that 
the Secretary properly provided the Veteran with notice of his 
appellate rights, as indicated by the February 2005 document.  
Although the presumption of regularity is not absolute, the 
Veteran has not presented the "clear evidence to the contrary" to 
rebut the presumption in this case.  See Jones v. West, 12 Vet. 
App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Rather, the only 
evidence is his bald statement that he did not receive the 
notice.  The Board consequently finds that the presumption of 
regularity attached in this case, and that he did receive the 
February 2005 notice, including the explanation of his appellate 
rights.

The Board notes that the Veteran submitted a VA Form 21-527 on 
January 23, 2006, within one year of notice of the January 2005 
rating decision.  That form did not express any disagreement with 
the January 2005 rating action, or express an intent to pursue 
appellate review of that decision; it consequently did not 
constitute a notice of disagreement.  See Gallegos v. Principi, 
283 F. 3d 1309 (Fed. Cir. 2002).  Nor did it contain new and 
material evidence such as to require readjudication of the claim.  
See 38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).  The VA Form 21-527 contained virtually the same 
information as the VA Form 21-527 submitted in June 2004, and in 
any event contain no substantive information not already of 
record at the time of the January 2005 rating decision.  
Accordingly, the Board finds that the January 2005 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Following the January 2005 rating decision, the first 
communication from the Veteran concerning pension benefits was 
the above-mentioned VA Form 21-527 filed on January 23, 2006, 
which was accepted by the RO as a claim for such benefits.  In 
the absence of any other communication from the Veteran or any 
representative from the date of the January 2005 rating decision 
until the VA Form 21-527 received in January 2006, the Board 
concludes that the date of claim in this case was January 23, 
2006.  

Pertinent regulations provide, however, that the effective date 
may not be earlier than the date entitlement arose.  In this 
case, the RO determined that entitlement to pension benefits 
arose when the Veteran attained the age of 65, in August 2006.  
As to whether entitlement arose at an earlier point based on the 
Veteran's disabilities, the Board notes that at no point since 
even the first claim in June 2001 has the evidence suggested, or 
the Veteran even contended, that the Veteran's disabilities have 
affected his employment to any extent.  The Veteran's disorders 
consist of hypertension (apparently controlled with medication), 
rosacea, conjunctivitis, tinnitus, and right knee disability.  
The combined disability rating assigned by the RO for those 
disorders is 40 percent.  

The Board has reviewed all of the evidence of record, primarily 
extending to the point from the first claim in June 2001, and 
finds that the disorders were properly evaluated by the RO.  The 
hypertension is apparently controlled on medication without any 
noted secondary effects, and the August 2006 examiner concluded 
that the disease had no functional impact on the Veteran.  The 
hypertension is not shown to be manifested by diastolic blood 
pressure readings predominantly 120 or more, see 38 C.F.R. 
§ 4.114, Diagnostic Code 7101 (2009), and therefore no more than 
a 20 percent evaluation is assignable for the disease.  The 
Veteran's rosacea is limited to the nose and forehead, with no 
indication of visible or palpable tissue loss; gross distortion 
or asymmetry of a feature; scarring; or inflexibility or 
induration of the skin.  No more than a 10 percent rating would 
be warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(either the current criteria, or the criteria in effect prior to 
October 23, 2008).

The record shows the Veteran was treated only periodically for 
conjunctivitis.  A maximum 10 percent evaluation is assignable 
for chronic conjunctivitis under either the current criteria 
found at 38 C.F.R. § 4.79, Diagnostic Code 6018 (2009), or the 
criteria in effect prior to December 10, 2008 at 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (2008).  The Veteran has not 
demonstrated any visual impairment, disfigurement, or other 
residuals associated with the conjunctivitis.  

A maximum 10 percent evaluation is also assignable for tinnitus.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).

The right knee disorder was treated on only one occasion, with no 
indication of lateral instability or subluxation, by flexion 
limited even to 45 degrees, or by extension limited to at least 
10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261.  The treatment records did not suggest the presence of any 
functional loss due to factors such as pain, and the August 2006 
examiner did not note any right knee problems.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran does not contend VA rated the 
above disorders improperly.  Consequently, the combined 
disability rating for the Veteran's disorders was only 40 
percent, and clearly did not entitle him to the award of pension 
benefits.

As to the impact of the Veteran's disorders on employment, no 
impact is shown by the record, and the Veteran has specifically 
denied any interference of those disorders with his 
employability.  At the Board personal hearing, the Veteran 
suggested that his hypertension might have disqualified him from 
employment had he ever reached the stage of consideration for a 
job, but he had made it clear that his lack of success in 
obtaining or retaining a job since returning to the United States 
in the 1990 did not involve his actual disorders.  Entitlement to 
pension benefits on an extraschedular basis prior to August 2006 
was not warranted.

The Veteran instead persistently contends that entitlement to 
nonservice-connected pension benefits has existed since 1968 
based on the negative perceptions of potential employers arising 
from his status as a Vietnam Veteran.  Although he styles the 
purported employer bias as a "perceived" disability, neither 
the perceptions of other persons nor his mere status as a Vietnam 
Veteran suffices to constitute a "disability" for the purpose 
of nonservice-connected pension benefits.  The Board notes that a 
"disability" for VA purposes is a disease, injury, or other 
physical or mental defect.  See Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993).  Neither status as a Veteran (of any era) nor 
the biases of another person can rationally be described as such 
a "disability."  The Veteran is incorrect in his contention 
that any statute or regulation specifically contemplates his 
notion of a "perceived" disability.

In sum, none of the evidence on file (including since June 2001) 
shows that the Veteran was at any point permanently and totally 
disabled from nonservice-connected disability.  Entitlement to 
pension benefits in fact did not arise until he attained the age 
of 65.  As the date entitlement arose was later than the January 
2006 date of claim in this case, the proper effective date is the 
date entitlement arose.  Accordingly, the weight of the evidence 
is against an effective date earlier than August 23, 2006, for 
the award of VA nonservice-connected pension benefits.

 
ORDER

An effective date earlier than August 23, 2006 for the award of 
VA nonservice-connected pension benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


